      Case 1:19-cv-09546-PAE-SLC Document 28 Filed 06/17/20 Page 1 of 1
                                                    The Motion to adjourn the status
                                                    conference scheduled for June 18, 2020
                                                    before the undersigned is GRANTED.

                                 MARIA-COSTANZA BARDUCCI By July 30, 2020 the parties are directed
                             BARDUCCI LAW FIRMto submit their stipulation of dismissal.
                                  5 WEST 19TH STREET, 10TH FLOOR
                                   NEW YORK, NEW YORK 10011 The Clerk of Court is respectfully
                                          (212) 433-2554         directed to terminate the conference
                                                                 and to close the Letter-Motion at ECF
                                          June 17, 2020          No. 27.
Via CM/ECF
Honorable Sarah L. Cave                                               SO ORDERED             6/17/2020
United States Magistrate Judge
United States District Court
Southern District of New York
500 Pearl Street, Room 2260
New York, NY 10007
       RE:     Michael Adams, vs. Les Pizza LLC and 339-347 East 12th Street Investor, LLC
               Case No.: 1:19-cv-09546-PAE-SLC
               Letter-Motion to Adjourn Conference
Dear Judge Cave,
       I represent Plaintiff in the above-referenced matter.
       The June 18, 2020 Status Conference was scheduled by DE#22.
        The Parties have reached a settlement in principle and are in the process of drafting and
finalizing the necessary settlement documents.
        Plaintiff requests that the Status Conference be cancelled and that the parties be given
until August 31, 2020 to file their stipulation of dismissal in order to accommodate the terms of
their pending agreement.
       The Defendants consent to this request.
       This is the first request to adjourn the initial conference.
       This adjournment will not affect any other deadlines or hearings in this matter.
       Thank you for your consideration.
                                                   Respectfully submitted,
                                                   s/ Maria-Costanza Barducci
                                                   Maria-Costanza Barducci, Esq. (5070487)
                                                       Attorney for Plaintiff
                                                   BARDUCCI LAW FIRM, PLLC
Via CM/ECF Only
